Morton, J.
There were two aspects in which this case may have gone to the jury. One was that the defendant herself ordered the stone of the plaintiff, and promised to pay him therefor; the other was that she contracted for it through Taylor and Gibson. In the latter aspect of the case it was necessary to show that Taylor and Gibson were her duly au*344thorized agents. This, of course, could not be shown by their declarations to that effect. But, as one step in establishing the defendant’s liability in this aspect of the case, it was necessary to show that in what they said and did, they purported to act for her, and not for some one else. And for this purpose what they said and did was competent. Such testimony has been received elsewhere without objection. Riley v. Packington, L. R. 2 C. P. 536.
The testimony thus introduced was not the only evidence relating to the question of agency. There was testimony tending to show that Taylor drew the plans and specifications; that he supervised the preparations for the construction of the foundation, and also the work in the erection of the house on the defendant’s premises; that he went with her to induce the plaintiff to figure on the stone for the foundation; that he was afterwards sent to him by her concerning the stone for the foundation; and that the paper which was signed by the plaintiff and which was procured by Taylor through Gibson after Taylor had been sent to the plaintiff by the defendant, was considered by the defendant, Taylor, and Gibson when the contract between the defendant and Gibson was signed. There was also testimony tending to show that the defendant personally urged the plaintiff to send the stone, and promised to pay for it after the contract had been signed between her and Gibson. We think that it would not have been an unwarrantable inference on the part of the jury from this testimony that Taylor had authority to act for the defendant in contracting with the plaintiff for the stone.

Exceptions overruled.